   1   Michael A. Jones, State Bar #27311
       Philip J. Giles, State Bar #30340
   2   David B. Nelson, State Bar #34100
       ALLEN BARNES & JONES, PLC
   3   1850 N. Central Ave., Suite 1150
       Phoenix, Arizona 85004
   4   Ofc: (602) 256-6000
       Fax: (602) 252-4712
   5   Email mjones@allenbarneslaw.com
               pgiles@allenbarneslaw.com
   6           dnelson@allenbarneslaw.com

   7   Attorneys for Debtors

   8                              UNITED STATES BANKRUPTCY COURT

   9                                      DISTRICT OF ARIZONA

  10   In re:                                      Chapter 11

  11   SILVERADO STAGES INC., et al.,              Case No. 2:18-bk-12203-MCW
                                                   (Jointly Administered)
  12                   Debtors.

  13   This filing applies to:                     Case No. 2:18-bk-12203-MCW
                                                   Case No. 2:18-bk-12205-DPC
  14            ALL DEBTORS                        Case No. 2:18-bk-12207-BKM
                SILVERADO STAGES INC.              Case No. 2:18-bk-12209-MCW
  15                                               Case No. 2:18-bk-12210-MCW
                SILVERADO CHARTER
                                                   Case No. 2:18-bk-12213-EPB
  16            SERVICES, LLC                      Case No. 2:18-bk-12215-BKM
                MICHELANGELO LEASING INC.          Case No. 2:18-bk-12218-EPB
  17            SILVERADO STAGES SC, LLC
                SILVERADO STAGES CC, LLC
  18                                               DEBTOR’S RESPONSE IN OPPOSITION
                SILVERADO STAGES NC, LLC           TO BMO HARRIS BANK, N.A.’S MOTION
  19            SILVERADO STAGES NV, LLC           FOR RELIEF FROM AUTOMATIC STAY,
                SILVERADO STAGES AZ, LLC           OR IN THE ALTERNATIVE, ADEQUATE
  20                                               PROTECTION
  21                                               Hearing
                                                     Date November 15, 2018
  22                                                Time 10:00 AM
                                                    Ctrm 702
  23

  24            Silverado Stages, Inc. (“Debtor”), a debtor-in-possession in the above-captioned
  25   Chapter 11 case, hereby responds to the Motion for Relief from Automatic Stay, or in the
  26   alternative, Adequate Protection [ECF No. 63] (“Motion”) filed by BMO Harris Bank, N.A.
  27   (“BMO”).       The Debtor has diligently worked to determine adequate protection payment
  28   amounts for its secured creditors. Since BMO filed the Motion, the Debtor retained Dave W.

       {00135540 3}
Case 2:18-bk-12203-MCW           Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57      Desc
                                 Main Document    Page 1 of 24
   1   Mendenhall of Bus Solutions Holdings, LLC to calculate the depreciation rates of the Debtor’s

   2   fleet vehicles, including BMO’s Vehicles (as defined in the Motion), and calculate appropriate

   3   adequate protection payments. On November 8, 2018, the Debtor received Mr. Mendenhall’s

   4   findings and will adequately protect BMO’s secured claim with monthly payments, as permitted

   5   under the Bankruptcy Code and set forth herein. Thus, stay relief under Bankruptcy Code §

   6   362(d)(1) is not warranted.

   7           As to BMO’s second claim for stay relief under Bankruptcy Code § 362(d)(2), BMO

   8   failed to meet its burden under § 362(g) by providing unreliable evidence of value. The

   9   Declaration filed in support of the Motion contains testimony premised on information

  10   unavailable to the Debtor and the Court. Regardless, because the Vehicles are necessary to

  11   Debtor’s operations and reorganization, relief should not be granted under Bankruptcy Code §

  12   362(d)(2). This response is supported by the Declarations of Brian Hunt and Dave Mendenhall

  13   filed concurrently herewith and the following memorandum of points and authorities.

  14                      MEMORANDUM OF POINTS AND AUTHORITIES

  15   I.      FACTUAL BACKGROUND

  16           1.     On October 5, 2018, the Debtor, along with its related entities and subsidiaries in

  17   this jointly administered case, filed for relief under Chapter 11 of the Bankruptcy Code.

  18           2.     BMO asserts a security interest in certain Vehicles owned by the Debtor and

  19   used in the Debtor’s business operations.

  20           3.     The Debtor, through counsel, has provided BMO with proof that the Vehicles are

  21   insured, and it has cooperated with BMO to coordinate with BMO’s proposed appraiser

  22   regarding the location of the vehicles.

  23           4.     On October 15, 2018, merely ten days into this case, BMO filed the Motion.

  24   Regarding valuation of the Vehicles and applicable depreciation, the Motion relies on the

  25   “experience and review of certain data” by Rená Harris, a “Relationship Manager for the

  26   Special Accounts Management Unit of BMO Financial Group.” Neither the Motion nor Ms.

  27   Harris’ Declaration filed in support of the Motion sets forth Ms. Harris’ qualifications to

  28   estimate and calculate the value of the Vehicles and rate of depreciation, let alone her method of

       {00135540 3}                           2
Case 2:18-bk-12203-MCW        Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57                Desc
                              Main Document    Page 2 of 24
   1   calculating the values or the information she relied upon when doing so.

   2           5.      On November 1, 2018, the Court approved the Debtor’s employment of Dave W.

   3   Mendenhall of Bus Solutions Holdings, LLC, for the primary purpose of calculating any

   4   depreciation of the Debtor’s bus assets, including the Vehicles, and to assist the Debtor with

   5   determining appropriate adequate protection payment amounts. See ECF Nos. 81-82, 100.

   6           6.      Mr. Mendenhall has over 30 years of bus industry valuation experience and is the

   7   creator of The Official Bus Blue Book and The Official School Bus Blue Book (“Blue Book”),

   8   and several other industry specific publications. See Declaration of Dave Mendenhall, attached

   9   as Exhibit A.

  10           7.      Since his employment, Mr. Mendenhall reviewed the Debtor’s bus fleet

  11   information, including the specific details related to the Vehicles, to assist the Debtor in

  12   determining appropriate adequate protection payments for secured lenders.

  13           8.      Mr. Mendenhall calculated that the depreciation rate for the Vehicles is 1.06%

  14   per month or 12.67% annually. See Exhibit A.

  15           9.      Based on the September 2018 Blue Book and other available information,

  16   BMO’s “estimated” value of the Vehicles of $928,800.00 is very close in amount to 80% of

  17   Blue Book low retail value of the Vehicles.

  18           10.     Until its formal appraisals of the Vehicles are completed, the Debtor will accept

  19   BMO’s $928,800.00 value of the Vehicles only for the limited purpose of providing initial

  20   monthly adequate protection payments to BMO. Upon completion of the Debtor’s appraisals of

  21   the Vehicles, that appraised values will serve as the values for which adequate protection should

  22   be calculated. The Debtor does not agree that BMO’s estimated value should be used for any

  23   other purpose and only temporarily for use in calculating initial adequate protection payments to

  24   BMO. The Debtor reserves all rights regarding contesting BMO’s value of the Vehicles related

  25   to all other issues.

  26           11.     Subject to this Court’s cash collateral orders and Western Alliance Bank’s final

  27   approval, the Debtor agrees to pay BMO the amount of $9,845.28 and continuing monthly as

  28   adequate protection until the Debtor’s appraisal of the Vehicles is completed (“Adequate

       {00135540 3}                            3
Case 2:18-bk-12203-MCW         Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57              Desc
                               Main Document    Page 3 of 24
    1   Protection Payment”). This Adequate Protection Payment amount is calculated as follows:

    2   $928,800.00 (Vehicles’ value) multiplied by 1.06% (monthly Vehicles depreciation amount).

    3          12.      The Debtor intends to retain the Vehicles and requires the use of the Vehicles in

    4   its business operations, and the Vehicles are necessary to the Debtor’s reorganization. See

    5   Declaration of Brian Hunt, CEO, attached as Exhibit B.

    6          13.      The Vehicles are necessary to Debtor’s business operations and are used for the

    7   following profitable routes: Sacramento charter routes and for Arizona State University. See id.

    8          14.      Without the Vehicles, Silverado does not have a readily available substitute bus

    9   that can be used to complete the Vehicles’ routes without jeopardizing the Debtor’s business

   10   operations. The Debtor would likely need to shut down these routes without continued use of

   11   the Vehicles. See id.

   12   II.    LEGAL ANALYSIS

   13          Bankruptcy Code § 362(d) provides that on request of a party-in-interest and after notice

   14   and a hearing, the court may grant relief from the stay for any of the grounds set forth in

   15   subsections (d)(1)-(4). The court may grant relief from stay “for cause,” including lack of

   16   adequate protection; as well as when: (1) the debtor lacks equity in the property, and (2) the

   17   property is not necessary for an effective reorganization. See 11 U.S.C. § 362(d)(1) and (2).

   18   The moving party has the burden of proof on the issue of the debtor’s lack of equity, while the

   19   debtor has the burden of proof on all other issues. See id. § 362(g). Local Bankruptcy Rule

   20   4001-1(e)(2) requires that a motion for relief shall be supported by “all documents that movant

   21   contends establish a lack of adequate protection in the property, including appraisals or

   22   summaries […].”

   23                a. Stay Relief Under Bankruptcy Code § 362(d)(1) Is Not Warranted Because
                        the Debtor Will Pay Appropriate Adequate Protection Payments To BMO.
   24
               “Prior to plan confirmation, 11 U.S.C. § 361 entitles creditors, whose collateral is
   25
        depreciating . . . to adequate protection payments to compensate for the loss of the value of their
   26
        collateral.” In re Marquez, 270 B.R. 761, 768 (Bankr. D. Ariz. 2001). Adequate protection is
   27
        provided to safeguard the creditor against depreciation in the value of its collateral during the
   28
        reorganization process. In re Farmer, 257 B.R. 556, 560 (Bankr. D. Mont. 2000); In re
        {00135540 3}                             4
Case 2:18-bk-12203-MCW Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57 Desc
                               Main Document      Page 4 of 24
     1   Weinstein, 227 B.R. 284, 296 (B.A.P. 9th Cir. 1998). If the value of the collateral decreases,

     2   the creditor is entitled to cash payments so that the value of its interest in the collateral remains

     3   constant. In re Farmer, at 560. In other words, the adequate protection payments are limited to

     4   the depreciation of the value of the collateral. In re Marquez, 270 B.R. at 768-69 (citing In re

     5   Timbers, 484 U.S. 365, 377 (1988)). However, the bankruptcy court has the discretion in fixing

     6   the beginning date, amount, and frequency of the adequate protection payments. In re Deico

     7   Elecs., Inc., 139 B.R. 945, 947 (B.A.P. 9th Cir. 1992).

     8          The Adequate Protection Payment uses BMO’s own value for the Vehicles, is based on

     9   an accurate depreciation in value of the Vehicles, and protects the value of BMO’s vehicle

   10    collateral until the parties can complete formal appraisals. Rather than using “estimates” of

   11    non-experts who stunningly believe that the Vehicles decline in value 20% per year, the Debtors

   12    have employed a valuation expert who literally writes the Blue Book on bus values. The

   13    calculated diminution amount of 1.06% per month for the Vehicles is based on data and

   14    expertise, and it is the proper metric for calculating the Adequate Protection Payment.

   15    Accordingly, stay relief under Bankruptcy Code § 362(d)(1) is not warranted.

   16               b. BMO Failed to Meet its Burden, and Failed to Satisfy Bankruptcy Code §
                       362(d)(2).
   17
                Bankruptcy Code § 362(d)(2) provides that relief from automatic stay may be granted if:
   18
         (1) a debtor does not have any equity in such property; and (2) such property is not necessary to
   19
         an effective reorganization. Pursuant to Bankruptcy Code § 362(g)(1), the movant has the
   20
         “burden of proof on the issue of the debtor’s equity in the property.” BMO failed to meet this
   21
         burden in proving the Debtor lacks equity in the Vehicles, and the Vehicles are indeed
   22
         necessary for the Debtor’s reorganization.
   23
                In support of its Motion, BMO relies on the declaratory testimony of Ms. Harris, a
   24
         relationship manager at BMO.         In her declaration, Ms. Harris states that based “on my
   25
         experience and review of certain data, I estimate . . .” the value of the Vehicles is $928,800.00.
   26
         BMO’s proffered evidence of value is not reliable, and the Court should allow the parties to
   27
         complete their formal appraisals rather than accepting estimates from non-experts.
   28
                Glaringly absent from Ms. Harris’ declaration are: (i) any experience that would allow
        {00135540 3}                               5
Case 2:18-bk-12203-MCW Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57 Desc
                               Main Document        Page 5 of 24
   1   her to put forth a credible estimation of value; (ii) credentials regarding her education and

   2   training related to determining value and depreciation rates of busses; and (iii) any data that she

   3   reviewed in order to determine the Vehicles’ values and depreciation rates.            Ms. Harris’

   4   estimates are not sufficient for BMO to meet its burden under Bankruptcy Code § 362(g)(1).

   5   and therefore, BMO failed to satisfy the first requirement of Bankruptcy Code § 362(d)(2).

   6                  c. The Vehicles Are Necessary for an Effective Reorganization.

   7           Regardless of any lack of equity, the Vehicles are necessary to an effective

   8   reorganization, and the automatic stay cannot be terminated pursuant to Bankruptcy Code §

   9   362(d)(2). “[T]he burden of proof [regarding § 362(d)(2)] . . . is satisfied if the debtor can offer

  10   sufficient evidence to indicate that a successful reorganization within a reasonable time is

  11   ‘plausible.’” Sun Valley Newspapers, Inc. v. Sun World Corp., 171 B.R. 71, 75 (B.A.P. 9th

  12   Cir. 1994) quoting Matter of Holly’s Inc., 140 B.R. 643, 701 (Bankr. W.D. Mich. 1992). The

  13   debtor’s evidence must only demonstrate that it is “superficially worthy of belief that [the

  14   debtor] is capable of producing a plan which by preponderance may be confirmable.” Matter of

  15   Holly’s Inc., 140 B.R. at 701. At an early stage in the bankruptcy case, “if the debtor presents

  16   any evidence that a confirmable plan is plausible, the balance favors the debtor, and the creditor

  17   must bear a reasonable delay while the debtor attempts to formulate a plan.” Id.

  18           As the Court is aware, this case was part of eight emergency Chapter 11 filings, and the

  19   Debtor is barely one month into the case. Notably, the Debtor has until February 2, 2019 to

  20   propose a plan of reorganization within the exclusive period under the Bankruptcy Code. While

  21   working to smoothly transition into Chapter 11 bankruptcy, the Debtor has worked to determine

  22   which of its bus assets are necessary for its reorganization. The Debtor has determined that the

  23   Vehicles are indeed necessary for its reorganization efforts. The Vehicles are valuable to the

  24   company and the services that it offers, and as discussed above, the Debtor will pay adequate

  25   protection payments to BMO for continued use of the Vehicles. Indeed, the Debtor requires the

  26   Vehicles in order to service profitable routes and are not easily replaced. Accordingly, the

  27   Vehicles are necessary to Debtor’s reorganization, and the Debtor intends to retain the Vehicles

  28   as part of its reduced, yet more efficient fleet.

       {00135540 3}                             6
Case 2:18-bk-12203-MCW          Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57                Desc
                                Main Document    Page 6 of 24
   1                  d. BMO Has Improperly Requested Postpetition Interest and Attorneys’ Fees
                         on its Undersecured Claim.
   2
               BMO’s statement in the Motion that it is entitled to postpetition interest on its
   3
       undersecured claim is not founded in law and should be disregarded. Bankruptcy Code Section
   4
       506(b) denies “undersecured creditors postpetition interest on their claims.” United Sav. Ass’n
   5
       of Tex. v. Timbers of Inwood Forest Assocs., 484 U.S. 365, 372 (1988); 11 U.S.C. §§ 506(b);
   6
       502(b)(2). Creditors without an equity cushion cannot receive postpetition interest. See id.
   7
               As to BMO’s statement regarding its entitlement to attorneys’ fees on account of its
   8
       claim, to the extent that BMO is entitled to any attorneys’ fees, such fees only apply to BMO’s
   9
       bifurcated unsecured claim. An undersecured creditor may include attorney’s fees incurred
  10
       postpetition as part of its unsecured claim. See SNTL Corp. v. Ctr. Ins. Co. (In re SNTL Corp.),
  11
       571 F.3d 826, 845 (9th Cir. 2009). “So long as the right to collect the fees existed prepetition,
  12
       the fact that the fees were actually incurred during the postpetition period is not relevant to the
  13
       determination of whether the creditor has an allowed pre-petition claim for the fees.” Id. at 843.
  14
       Attorneys’ fees are only part of a claim if they pass the fair contemplation test, which requires
  15
       that the right to collect the fees existed pre-petition. Id. at 844. Thus, fees that “arise out of a
  16
       prepetition contract” may be included by an unsecured creditor as part of an unsecured claim.
  17
       Id.
  18
               WHEREFORE, the Debtor requests that the Court enter an order denying the Motion
  19
       and providing any other relief that the Court deems appropriate.
  20
               DATED: November 8, 2018.
  21
                                                     ALLEN BARNES & JONES, PLC
  22

  23                                                 /s/ MAJ #27311
                                                     Michael A. Jones
  24                                                 Philip J. Giles
                                                     David B. Nelson
  25                                                 1850 N. Central Ave., Suite 1150
                                                     Phoenix, AZ 85004
  26                                                 Attorneys for Debtors

  27   ///

  28   ///

       {00135540 3}                             7
Case 2:18-bk-12203-MCW          Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57                Desc
                                Main Document    Page 7 of 24
   1   E-FILED on November 8, 2018 with the
       U.S. Bankruptcy Court and copies served
   2   via ECF notice on all parties that have
       appeared in the case.
   3   COPY mailed the same date via U.S. Mail to:

   4   Office of the U.S. Trustee
       230 N. First Avenue, Suite 204
   5   Phoenix, AZ 85003-1706

   6   COPY e-mailed the same date to:

   7   Edward K. Bernatavicius
       Office of the U.S. Trustee
   8   230 N. First Ave., Ste 204
       Phoenix, AZ 85003-1706
   9   Edward.k.bernatavicius@usdoj.gov

  10   Isaac M. Gabriel
       James L. Ugalde
  11   QUARLES & BRADY, LLP
       Two N. Central Ave.
  12   Phoenix, AZ 85004-2391
       Isaac.gabriel@quarles.com
  13   James.Ugalde@quarles.com
       Attorneys for BMO Harris Bank N.A.
  14
       Molly J. Kjartanson
  15   QUARLES & BRADY, LLP
       Two N. Central Ave.
  16   Phoenix, AZ 85004-2391
       molly.kjartanson@quarles.com
  17   Attorneys for TIAA, FSB

  18   Mark A. Nickel
       Gregory W. Seibt
  19   GORDON REES SCULLY MANSUKHANI, LLP
       111 W. Monroe St., Ste 1600
  20   Phoenix, AZ 85003
       mnickel@grsm.com
  21   gseibt@grsm.com
       Attorneys for VFS Leasing Co. and
  22   Volvo Financial Services, a division of VFS US LLC

  23   W. Kent Carter
       GORDON REES SCULLY MANSUKHANI, LLP
  24   One N. Franklin, Ste 800
       Chicago, IL 60606
  25   kentcarter@grsm.com
       Attorneys for VFS Leasing Co. and
  26   Volvo Financial Services, a division of VFS US LLC

  27   ///

  28   ///

       {00135540 3}                          8
Case 2:18-bk-12203-MCW       Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57   Desc
                             Main Document    Page 8 of 24
   1   Evan S. Goldstein
       UPDIKE, KELLY, & SPELLACY, P.C.
   2   100 Pearl St., 17th Floor
       Hartford, CT 06103
   3   egoldstein@uks.com
       Potential Attorneys for Capital and
   4   Leasing, Corp and Webster Capital

   5   Robert J. Miller
       Khaled Tarazi
   6   BRYAN CAVE LEIGHTON PAISNER LLP
       Two N. Central Ave., Ste 2100
   7   Phoenix, AZ 85004-4406
       rjmiller@bclplaw.com
   8   khaled.tarazi@bclplaw.com
       Counsel for Wells Fargo Equipment Finance, Inc.
   9
       David Wm. Engelman
  10   Bradley D. Pack
       ENGELMAN BERGER, P.C.
  11   3636 N. Central Ave., Ste 700
       Phoenix, AZ 85012
  12   dwe@eblawyers.com
       bdp@eblawyers.com
  13   Counsel for First Source Bank

  14   John R. Clemency
       Janel M. Glynn
  15   POLSINELLI
       One E. Washington St., Ste. 1200
  16   Phoenix, AZ 85004
       jglynn@polsinelli.com
  17   Attorneys for Western Alliance Bank

  18   Matthew H. Sloan
       JENNINGS, HAUG & CUNNINGHAM, LLP
  19   2800 N. Central Ave., Ste 1800
       Phoenix, AZ 85004-1049
  20   MHS@JHC.Law
       Attorneys for River City Petroleum, Inc.
  21
       Cody J. Jess
  22   Brittany M. Neel
       SCHIAN WALKER, P.L.C.
  23   1850 N. Central Ave., Ste 900
       Phoenix, AZ 85004-4531
  24   bkdocket@biz.law
       Attorneys for James and Sharron Galusha
  25   and the Jim and Sharron Galusha Revocable
       Trust Dated August 9, 2012
  26
  27   ///

  28   ///

       {00135540 3}                          9
Case 2:18-bk-12203-MCW       Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57   Desc
                             Main Document    Page 9 of 24
   1   William J. Barrett
       Nathan Q. Rugg
   2   BARACK FERRAZZANO KIRSCHBAUM & NAGELBERG LLP
       200 W. Madison St., Suite 3900
   3   Chicago, IL 60606
       william.barrett@bfkn.com
   4   nathan.rugg@bfkn.com
       Attorneys for Genuine Parts Company
   5
       Alan R. Costello
   6   COSTELLO LAW FIRM
       2999 N. 44th St., Ste 515
   7   Phoenix, AZ 85018
       acostello@costello-law.com
   8   Attorneys for TCF Equipment Finance, Inc.

   9   S. Cary Forrester
       John R. Worth
  10   Byron H. Forrester
       FORRESTER & WORTH, PLLC
  11   3636 N. Central Ave., Ste 700
       Phoenix, AZ 85012
  12   scf@forresterandworth.com
       jrw@forresterandworth.com
  13   bhf@forresterandworth.com
       Attorneys for Pacific Western Bank
  14
       Neal H. Bookspan
  15   JABURG & WILK, P.C.
       3200 N. Central Ave., Ste 2000
  16   Phoenix, AZ 85012-2440
       nhb@jaburgwilk.com
  17   Attorneys for Hager Pacific Acquisitions, LLC

  18   Elizabeth S. Fella
       QUARLES & BRADY, LLP
  19   Two N. Central Ave.
       Phoenix, AZ 85004-2391
  20   elizabeth.fella@quarles.com
       Attorneys Trans Lease, Inc.
  21
       Peter Muthig
  22   Maricopa County Attorney’s Office
       CIVIL SERVICES DIVISION
  23   222 N. Central Ave., Ste 1100
       Phoenix, AZ 85004
  24   muthigk@mcao.maricopa.gov
       Attorneys for Maricopa County Treasurer
  25

  26   ///

  27   ///

  28   ///

       {00135540 3}                          10
Case 2:18-bk-12203-MCW       Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57   Desc
                             Main Document    Page 10 of 24
   1   Anthony P. Cali
       STINSON LEONARD STREET LLP
   2   1850 N. Central Ave., Ste 2100
       Phoenix, AZ 85004-4584
   3   anthony.cali@stinson.com
       Attorneys for NC Industries, LLC
   4

   5   /s/ Misty Vasquez

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26
  27

  28

       {00135540 3}                        11
Case 2:18-bk-12203-MCW     Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57   Desc
                           Main Document    Page 11 of 24
                         Exhibit A


Case 2:18-bk-12203-MCW   Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57   Desc
                         Main Document    Page 12 of 24
   1   Michael A. Jones, State Bar #27311
       Philip J. Giles, State Bar #30340
   2   David B. Nelson, State Bar #34100
       ALLEN BARNES & JONES, PLC
   3   1850 N. Central Ave., Suite 1150
       Phoenix, Arizona 85004
   4   Ofc: (602) 256-6000
       Fax: (602) 252-4712
   5   Email mjones@allenbarneslaw.com
               pgiles@allenbarneslaw.com
   6           dnelson@allenbarneslaw.com

   7   Attorneys for Debtors

   8                             UNITED STATES BANKRUPTCY COURT

   9                                     DISTRICT OF ARIZONA

  10   In re:                                        Chapter 11

  11   SILVERADO STAGES INC., et al.,                Case No. 2:18-bk-12203-MCW
                                                     (Jointly Administered)
  12                  Debtors.
       This filing applies to:                       Case No. 2:18-bk-12203-MCW
  13                                                 Case No. 2:18-bk-12205-DPC
                ALL DEBTORS                          Case No. 2:18-bk-12207-BKM
  14            SILVERADO STAGES INC.                Case No. 2:18-bk-12209-MCW
                                                     Case No. 2:18-bk-12210-MCW
  15            SILVERADO CHARTER                    Case No. 2:18-bk-12213-EPB
                SERVICES, LLC
                                                     Case No. 2:18-bk-12215-BKM
  16            MICHELANGELO LEASING INC.            Case No. 2:18-bk-12218-EPB
                SILVERADO STAGES SC, LLC
  17            SILVERADO STAGES CC, LLC
                                                     DECLARATION OF DAVE W.
  18            SILVERADO STAGES NC, LLC             MENDENHALL IN SUPPORT OF
                SILVERADO STAGES NV, LLC             DEBTOR’S RESPONSE IN OPPOSITION
  19            SILVERADO STAGES AZ, LLC             TO BMO HARRIS BANK, N.A.’S MOTION
                                                     FOR RELIEF FROM AUTOMATIC STAY,
  20                                                 OR IN THE ALTERNATIVE, ADEQUATE
                                                     PROTECTION
  21

  22            I, Dave W. Mendenhall, principal and founder of Bus Solutions Holdings, LLC (“Bus
  23   Solutions”), hereby declare under penalty of perjury as follows:
  24            1.    I reside in Texas, am over eighteen years of age, and am competent to make this
  25   Declaration.
  26            2.    I have over 30 years of bus industry valuation experience, and am the creator of
  27   The Official Bus Blue Book and The Official School Bus Blue Book (“Blue Book”) and several
  28   other industry specific publications. My professional biography is attached hereto as Exhibit 1.

       {00135656 3}
Case 2:18-bk-12203-MCW         Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57              Desc
                               Main Document    Page 13 of 24
   1           3.     Silverado Stages, Inc. (“Debtor”) has employed my firm Bus Solutions and me

   2   in the above-captioned jointly administered Chapter 11 cases for the purposes of calculating the

   3   depreciation of the Debtor’s fleet vehicles based on their specific qualities, including the

   4   vehicles’ manufacturer, year, and model. And, I was also employed to assist the Debtor in

   5   calculating adequate protection payments to its secured lenders.

   6           4.     I prepared my calculations regarding depreciation of the Debtor’s fleet vehicles

   7   based on historical values that are printed in the Blue Books. The value from the March 2018

   8   Blue Book was used as the last static reference point for each model to establish actual historical

   9   depreciation for each vehicle in Debtor’s fleet.

  10           5.     The Blue Books represent the actual historical retail sales numbers as recorded

  11   from dealers and various other sources in a given six-month period prior to publishing, and they

  12   represent how each make, model, and year of a bus has performed on the secondary market

  13   throughout the years.

  14           6.     After tabulating the yearly values, I was able to calculate the actual year over

  15   year depreciation of the Debtor’s vehicles.

  16           7.     I then used the historical depreciation and applied this information to each unit in

  17   the Debtor’s fleet, and this was used to calculate the amount of depreciation that each vehicle

  18   should incur into the future months.

  19           8.     With respect to the Vehicles (which are all the same make, model, and year), as
  20   defined in BMO Harris Bank, N.A.’s Motion for Relief from Automatic Stay, or in the

  21   alternative, Adequate Protection, we calculated an annual depreciation rate of 12.67% or 1.06%

  22   per month.

  23           9.     My calculations will remain accurate until March 2019 when the newest version

  24   of the Blue Book will be released.

  25           10.    The statements set forth herein are true to the best of my personal knowledge.

  26           DATED this 8th day of November, 2018.
  27
                                                     /s/ Dave Mendenhall
  28                                                 Dave Mendenhall

       {00135656 3}                            -2-
Case 2:18-bk-12203-MCW         Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57               Desc
                               Main Document    Page 14 of 24
                          Exhibit 1

Case 2:18-bk-12203-MCW   Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57   Desc
                         Main Document    Page 15 of 24
Professional BIO                                                                           Desktop Appraisal


                                             PROFESSIONAL BIO of
                                      DAVE W MENDENHALL
                                                900 Ranch RD
                                           Copper Canyon, TX 76226
                                                682.257.4810

PROFESSIONAL PROFILE

With over 30 years of bus industry appraisal experience, Mr. Mendenhall has valued or reviewed nearly a
million buses with approximately $125 Billion of total value. It is believed that Mr. Mendenhall and his
affiliated entities are the largest bus and motorcoach appraisal company in North America, whose focus is
strictly on all segments and facets of the bus industry.
Mr. Mendenhall has also founded and served, since 1987, as publisher of The Official Blue BookTM for the
industry and several other industry specific publications. With such an in depth knowledge of the assets and
the manufacturers, Mr. Mendenhall has become the definitive source of values for literally hundreds of
vehicle types.
After serving in a wide variety of industry related positions, including driver, maintenance, sales, financing and
leasing, consulting and as an expert witness, Mr. Mendenhall brings a very unique and informed insight to the
appraisal process and the North American bus market.


SUMMARY OF PROFESSIONAL EXPERIENCE

Bus Solutions Holdings, LLC and its affiliated and predecessor companies – Copper Canyon, TX (2015 –
Present) and previously McMinnville, OR (1986 – 2018)
President

              Author and publisher of the two most influential valuation publications in the industry: The
               Official Bus Blue BookTM and The Official School Bus Blue BookTM
              Developed industry specific appraisal models
              Largest independent bus appraisal company in North America
              Develops and provides historical and residual value analysis
              Leading valuation consultant in the bus industry. Provides a number of key services to the
               investment banks, private equity groups, equipment-leasing firms, and banks.
              Provides technical support and assistance to many of top industry acquisitions and disposals
              Provides consulting services to manufacturers and dealers
              Industry key note speaker
              Expert witness

ABC Bus, In – Faribault, MN – 1984-1985
National Bus Sales and Service Representative
              Sales involving purchases of leased, new and used coaches
              Procured customer financing and leasing packages
              Coach appraisals


     Case 2:18-bk-12203-MCW           Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57                Desc
                                      Main Document    Page 16 of 24
Corporate Background                                                                              Desktop Appraisal




                                 Corporate Office (Dallas / Ft. Worth - Metroplex)
                    900 Ranch Road, Copper Canyon, TX 76226  Phone 682.257.4810  Fax 682.257.4801




                                            Corporate Background
For more than 30 years, Bus Solutions Holdings, LLC, Bus Solutions, LLC, Solutions Management Group, LLC, Bus
Appraisal Solutions, LLC and their predecessor company, Bus Book Publishing, Inc. has been a leader and innovator in
the transportation industry, specializing in all four segments of the bus industry.

Recognizing the need for a single reliable valuation source for used buses, David Mendenhall founded Bus Book
Publishing in 1987. The first issue of The Official Bus Book Market Report™ was published that year. This book was the
first and is currently the only valuation source in the bus and coach industry for used bus pricing. Today the publication
is called The Official Bus Blue Book™ and is a semiannual publication that is a compilation of national average sales
prices reflecting actual sales transactions throughout North America during the previous six-month period. Considered
to be the "Blue Book" for the bus and coach industry, it is accepted by every major lender and insurance company in the
industry and covers the intercity, shuttle and transit market segments.

In 1995, we introduced The Official School Bus Resale Guide™. Today the publication is called The Official School Bus
Blue Book™ and is published annually. This publication provides the industry with wholesale and retail values for nearly
all bodies and chassis of used school buses produced in the United States and Canada over the last fifteen years. This
valuation guide has also become an invaluable resource for school bus lenders, insurers, dealers and operators
throughout North America.

Bus Solutions Holdings, LLC and its affiliated companies have been nationally recognized as the industry leader in the
field of bus valuations, appraisals and damage reporting. We are the only independent appraisal company that
specializes in bus and coach valuations. We are also an industry leader in transportation market studies, with special
emphasis on the bus industry.

Over the years, Bus Solutions Holdings, LLC has provided many industry professionals with targeted industry research
and market data and research to guide them through market launches and other endeavors.

We are not in the business of selling, leasing or buying bus equipment; we provide impartial assessments to our clients
with the same trust as a fiduciary, without any conflict of interest or self-dealing. To further protect our clients, we
prepare our appraisals with the same criteria and standards as those established by the American Society of Appraisers.
Bus Solutions, LLC valuation models are accepted and used by financing and appraisal companies throughout North
America, including members of the American Society of Appraisers. Bus Solutions has set the trends and developed the
techniques that have become the industry standards for equipment valuations.




      Case 2:18-bk-12203-MCW             Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57                     Desc
                                         Main Document    Page 17 of 24
Corporate Background                                                                  Desktop Appraisal



Our customers extend throughout the United States, Canada, Mexico and Europe. A representative sample of
our clientele is listed below.

                                                        Huntington National Bank
Advantage Funding                                       ICON Capital
AIG                                                     Internal Revenue Service
Amegy Bank                                              IStar Financial
American Equipment Leasing                              JP Morgan
ATEL Equipment                                          Lakeside Capital
Banc One Leasing                                        LaSalle National Equipment
Bank North Leasing                                      Lincolnshire
Bank Of America San Francisco                           M&T Bank
Bank of Montreal (BMO)                                  Madison Capital
BankAmerica Leasing                                     Manufacturers Lease Plan, Inc.
Boeing Capital Corporation                              Marquette Equipment Finance
BTMU Capital                                            Midland Loan Service
Cargill Leasing                                         Money Financial Group
Carrier Transport AC                                    National Interstate Insurance
Catalyst Capital                                        Newcourt Credit
Center Capital                                          Orix Credit Alliance
Charabanc                                               PNC
Chase – Bank One                                        Randolph Bank
Chesapeake Leasing                                      Royal Bank of Scotland
CitiCapital                                             RVI Insurance
CitiCorp, ITT Capital Finance                           Sallie Mae
Cole Taylor Bank                                        Siemens Financial
Comerica Bank                                           Signature Financial
Crossroads Equipment Leasing                            SouthTrust Bank
Dallas Central Appraisal District                       SunTrust
Debis Financial Services                                TD Bank
Edson Financial                                         Tennessee Commerce Bank
Equilease Financial                                     Textron Financial
Fenway Partners                                         The CIT Group
First International Bank                                U.S. Bancorp Leasing
First National Capital                                  U.S. Bank Corporation Banking Division
Fleet Capital                                           VERITAS Financial Partners
GATX Leasing                                            Volvo Commercial Finance
GE Commercial Finance – Atlanta                         Wachovia
GE Corporate Finance                                    Weider Health and Fitness
GE Structured Finance                                   Wells Fargo Equipment Finance
GL Simpson Insurance                                    Wichita Commercial Bank
Greenwich Capital                                       Numerous Law firms - Expert Witness




     Case 2:18-bk-12203-MCW         Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57             Desc
                                    Main Document    Page 18 of 24
Corporate Background                                                                         Desktop Appraisal


We have also provided value information to the Internal Revenue Service and the Federal Transit Administration.
Finally, we served as the primary consulting firm on a majority of the Greyhound lease returns entering the secondary
market between 1991-1995.




     Case 2:18-bk-12203-MCW            Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57                  Desc
                                       Main Document    Page 19 of 24
Publications                                                                                      Desktop Appraisal

Publications

The following is a detailed list of publications that Dave W Mendenhall and the
staff of Bus Solutions Holdings, LLC have published over the years.
The Official Bus Blue Book™

The Official Bus Blue Book™ is a complete used bus valuation guide. This semi-annually produced book provides
benchmark pricing on thousands of used coaches throughout North America and Canada. In addition, the publication
has great historical value providing information regarding both manufacturing dates and specifications. The Official Bus
Blue Book™ is geared towards companies and individuals directly related to the Bus and Coach Industry.

Dealers, insurance companies, lending institutions, operators and anyone needing to determine exposure and evaluate
or appraise coaches have all found that The Official Bus Blue Book™ is a powerful source of used bus information.

The writers and gatherers of the data that go into The Official Bus Blue Book™ publication have over 60 years combined
experience in the bus and coach industry with 30 years of experience directly relating to this type of publication.

Bus Solutions is continuing the tradition started back in 1987, by providing professionals like you with accurate used bus
pricing information.

This Official School Bus Blue Book™

This Official School Bus Blue Book™ is a complete used school bus valuation guide. Bus Solutions has been providing
professionals with accurate used school bus pricing information for more than twenty years. This annual publication
provides benchmark pricing on thousands of used school buses throughout North America and Canada. In addition, the
publication has great historical value providing information regarding both manufacturing dates and specifications.

Bus Weekly™

Bus Weekly™ Email is a classifieds publication that lists used equipment, products, services and specials to industry
decision makers via email throughout North America and Canada. Bus Weekly™ Email is delivered - FREE OF CHARGE -
to thousands of in-boxes every Tuesday morning.

Buyers will find Bus Weekly™ Email an indispensable information source for industry related purchasing. The weekly
email publication gives users one-click-access to both the downloadable publication and our extensive archive of past
editions.

Sellers can reach the full group of Bus Weekly™ readers by purchasing banner space. Call our sales reps for more
information.

Dave's Hot Tips™

Dave’s Hot Tips™ is a periodic blog post regarding variety of topics such as bus values, bus appraisals, and management
tips. It also includes such topics as bus equipment, the market place, preserving the value of your assets and various
other important and bits of helpful information.




      Case 2:18-bk-12203-MCW             Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57                     Desc
                                         Main Document    Page 20 of 24
Publications                                                                                     Desktop Appraisal



Bus Industry Annual Report

Bus Industry Annual Report, a complete market analysis of all four segments of the North American Bus and Coach
Market. This publication is no longer in print.

The Bus Pages

The Bus Pages was considered to be the official buyers guide and directory for the bus, coach and limousine industries.
This publication ceased publishing in 2004.

Bus Direct Pages – Online

Bus Direct Pages – Online was considered to be the industry's largest on-line buyer’s guide and search engine. This
publication is no longer available.

Rapidsell

Rapidsell, was the predecessor to Bus Weekly. The Rapidsell fax publication was the first industry publication ever to be
delivered weekly. As many as 7,500 fax machines received the weekly Rapidsell communication. This publication was
replaced in 2002 by Bus Weekly.




      Case 2:18-bk-12203-MCW             Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57                    Desc
                                         Main Document    Page 21 of 24
                         Exhibit B


Case 2:18-bk-12203-MCW   Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57   Desc
                         Main Document    Page 22 of 24
   1   Michael A. Jones, State Bar #27311
       Philip J. Giles, State Bar #30340
   2   David B. Nelson, State Bar #34100
       ALLEN BARNES & JONES, PLC
   3   1850 N. Central Ave., Suite 1150
       Phoenix, Arizona 85004
   4   Ofc: (602) 256-6000
       Fax: (602) 252-4712
   5   Email mjones@allenbarneslaw.com
               pgiles@allenbarneslaw.com
   6           dnelson@allenbarneslaw.com

   7   Attorneys for Debtors

   8                             UNITED STATES BANKRUPTCY COURT

   9                                     DISTRICT OF ARIZONA

  10   In re:                                         Chapter 11

  11   SILVERADO STAGES INC., et al.,                 Case No. 2:18-bk-12203-MCW
                                                      (Jointly Administered)
  12                  Debtors.
       This filing applies to:                        Case No. 2:18-bk-12203-MCW
  13                                                  Case No. 2:18-bk-12205-DPC
                ALL DEBTORS                           Case No. 2:18-bk-12207-BKM
  14            SILVERADO STAGES INC.                 Case No. 2:18-bk-12209-MCW
                                                      Case No. 2:18-bk-12210-MCW
  15            SILVERADO CHARTER                     Case No. 2:18-bk-12213-EPB
                SERVICES, LLC
                                                      Case No. 2:18-bk-12215-BKM
  16            MICHELANGELO LEASING INC.             Case No. 2:18-bk-12218-EPB
                SILVERADO STAGES SC, LLC
  17            SILVERADO STAGES CC, LLC
                                                      DECLARATION OF BRIAN HUNT, CHIEF
  18            SILVERADO STAGES NC, LLC              EXECUTIVE OFFICER, IN SUPPORT OF
                SILVERADO STAGES NV, LLC              DEBTOR’S RESPONSE IN OPPOSITION
  19            SILVERADO STAGES AZ, LLC              TO BMO HARRIS BANK, N.A.’S MOTION
                                                      FOR RELIEF FROM AUTOMATIC STAY,
  20                                                  OR IN THE ALTERNATIVE, ADEQUATE
                                                      PROTECTION
  21

  22            I, Brian Hunt, Chief Executive Officer (“CEO”) of Silverado Stages, Inc. (“Debtor”)
  23   hereby declare under penalty of perjury as follows:
  24            1.     I am a resident of Pinal County, Arizona, am over eighteen years of age, and am
  25   competent to make this Declaration.
  26            2.     I make this declaration on my personal knowledge in my capacity as the
  27   Debtor’s CEO.
  28            3.     As the Debtor’s CEO, I am familiar with the Debtor’s general business and

       {00135605 2}
Case 2:18-bk-12203-MCW         Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57             Desc
                               Main Document    Page 23 of 24
   1   financial affairs.

   2           4.      The Debtor, a Wyoming corporation, and its affiliated entities, are debtors-in-

   3   possession in the above-captioned jointly administered Chapter 11 cases.

   4           5.      I have reviewed BMO Harris Bank, N.A.’s Motion for Relief from Automatic

   5   Stay, or in the alternative, Adequate Protection (“Motion for Relief”).

   6           6.      The Debtor intends to retain the Vehicles (as defined in the Motion).

   7           7.      The Vehicles are necessary to Debtor’s business operations and are used for the

   8   following profitable routes: Sacramento charter routes and for Arizona State University.

   9           8.      Without the Vehicles, Silverado does not have a readily available substitute bus

  10   that can be used to complete the Vehicles’ routes without jeopardizing the Debtor’s business

  11   operations. The Debtor would likely need to shut down these routes without continued use of

  12   the Vehicles.

  13           9.      I have reviewed the Response in Objection to BMO Harris Bank, N.A.’s Motion

  14   for Relief from Automatic Stay, or in the alternative, Adequate Protection filed

  15   contemporaneously with this Declaration, and the factual statements contained therein are

  16   accurate to the best of my knowledge.

  17           10.     The statements set forth herein are true to the best of my personal knowledge.

  18           DATED this 8th day of November, 2018.

  19
                                                     /s/ Brian Hunt
  20                                                 Brian Hunt, Chief Executive Officer
  21

  22

  23

  24

  25

  26
  27

  28

       {00135605 2}                            -2-
Case 2:18-bk-12203-MCW         Doc 117 Filed 11/08/18 Entered 11/08/18 16:56:57                Desc
                               Main Document    Page 24 of 24
